03/17/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANO!LED
                                                        Case Number: PR 06-0422


                                       PR 06-0422
                                                                              MAR 1 7 2020
                                                                            Bowen Greenwood
                                                                          Clerk of Supreme Court
                                                                             State of Montana
 IN THE MATTER OF THE PETITION OF
                                                                   ORDER
 ROGER T. FLEMING


      Roger T. Fleming has petitioned the Court to waive the three-year test requirement
for the Multistate Professional Responsibility Examination (MPRE) for purposes of his
application for admission by motion to the State Bar of Montana. By rule, applicants for
admission by motion must provide evidence of the requisite score on an MPRE taken
"within three years preceding the date of the application for admission." Rule IV.A.3,
Rules of Admission. Fleming passed the MPRE in 1983 when seeking admission to the
practice oflaw in Florida. He was admitted to the Florida Bar and,since then, has practiced
law continuously in Florida and Washington, D.C., for 30 years "without any ethical or
disciplinary issues in any jurisdiction." Good cause appearing,
      IT IS HEREBY ORDERED that the petition ofRoger T. Fleming to waive the three-
year test requirement for the IVIPRE for purposes of his current application for admission
by motion to the State Bar of Montana is GRANTED.
       The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Examiners at the State Bar of Montana.
       DATED this 3- --day of March, 2020.




                                                          Chief Justice
(91-gelX

    Justices




2